UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7586



RICKY A. PIERCE,

                                              Plaintiff - Appellant,

          and

JEFFERY S. HOLCOMB; HOWARD C. BROOKS,

                                                          Plaintiffs,

          versus

FRANKLIN FREEMAN; LYNN PHILLIPS; L. W. PARKER;
D. WEAVER; E. MCCULLEN; T. OUTLAW; C. WYNN;
V. JOHNSON; TAYLOR, Program Assistant,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-386-5-H)

Submitted:   January 9, 1997              Decided:   January 24, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Ricky A. Pierce, Appellant Pro Se. William McBlief, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Ricky A. Pierce appeals the district court's order granting

Defendants' motion to strike as plaintiffs Jeffery Holcomb and

Howard Brooks for failure to sign the complaint and denying

Pierce's motion for summary judgment. We dismiss the appeal for

lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.
     We dismiss the appeal as interlocutory and deny Appellant's

motion for stay pending appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED


                                3